Honorable James C. Kirkpatrick Secretary of State State of Missouri Capitol Building Jefferson City, Missouri 65101
Dear Mr. Kirkpatrick:
In accordance with Section 125.030, RSMo, we have prepared a ballot title for Senate Joint Resolution No. 4 of the 79th General Assembly.
The ballot title is:
         Authorizes any county having a population of at least 80,000 according to the 1970 U.S. census to adopt a charter form of government.
Yours very truly,
                                  JOHN ASHCROFT Attorney General